Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Response to Arguments
Applicant presents the following arguments in the April 23, 2021 amendment.
Applicant's arguments with respect to claims 1 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11 and 16-19 are rejected under 35 U.S.C 103 as being anticipated Bushman (US 2013/0238559 A1, hereinafter Bushman), in view of Atluri et al. (US 2009/0313503 A1, hereinafter Atluri) in view of Duprey et al. (US 7,702,670 B1, hereinafter Duprey) and in view of Mutalik et al. (US 2015/0143063 A1, hereinafter Mutalik). 
Regarding independent claim(s) 1, Bushman discloses in a data management and storage (DMS) system, a method for backup of a next snapshot of a fileset from a compute infrastructure serviced by (Migration of computer information is the process of selecting, preparing, extracting and transforming data. The system includes one or more snapshots of system at a particular point in time and backup restore system. Migration of computer information is from one computer storage system to another. This reads on the claim concept of compute infrastructure serviced by the DMS system. DMS system manages set file. File system contains set of files that a user wants to backup (digital infrastructure) promoting data sharing and consumption for similarly to other infrastructures. This read on the claim concept of a file set from a compute infrastructure serviced by the DMS system. It is a structure needed for the operation, which is the system not so limited and is applicable to many operating systems. In addition, the discussion may relate to managing file and directory structures on storage volumes, (see Bushman: Para. 0035, 0042, 0057, 0058, 0118, 0119, 0122, 0125, 0128 and FIG. 10-13). This reads on the claim concept of in a data management and storage (DMS) system, a method for backup of a next snapshot of a fileset from a compute infrastructure serviced by the DMS system, the method comprising): 
continues until after the compute infrastructure takes a next snapshot of the file set, the file system filter tracking which data blocks in a group of files have been write accessed during the session (The Bushma reference teaches that "these backup techniques often leverage snapshot technology in order to back up data on in use volumes without interrupting users and applications" within set file system may be writes to that data while it is being backed up. "The restore process can continue with incremental backups until the new computer is restored to the same state as the old computer was at the last incremental backup", (see Para. 0123 and 0124). This read on the claim concept of continues until after the compute infrastructure takes a next snapshot of the file set, (see Para. 0042). Performing incremental backup, it writes to a file the physical address of each block that is changed. Ram can look that block change tracking file and backup only those blocks refer there. This read on the claim concept of the file system filter tracking which data blocks in a group of files have been write accessed during the session, (see Para. 0051, 0056, 0058 and 0059). Track old versions of files and make snapshots available through a special namespace, a set of symbols that are used to organize objects of various, (see Para. 0043 and 0059 for track). Backup systems is the need to make periodic backups in order to capture any changes since prior backups and may be used to enable backup systems to actively track the blocks which change between backups (group). Operations to block media are generally referred to as accesses and may be understood to include both read and write operations. The state of the computer can be restored to the point in time when the backup was made and allow applications to continue writing to their data. The system includes allows creation of both read-only and read-write snapshots VM (volume managers), see Bushman: Para. 0035, 0036, 0043, 0059, 0082, 0083, 0089, 0091, 0092, 0106, 0115, 0123, 0128, 0133, 0134 and FIG. 10-13); 
However, Bushman does not appears to specifically disclose running a file system filter in kernel mode on the compute infrastructure for a tracking session that begins before the compute infrastructure took a previous snapshot of the file set and generated during the tracking session, based on the generated tracking data. 
In the same field of endeavor, Atluri discloses running a file system filter in kernel mode on the compute infrastructure for a tracking session that begins before the compute infrastructure took a previous snapshot of the file set and generated during the tracking session, based on the generated tracking data (Atluri discloses Recovery Manager is a utility that manages the processes of creating backups of all database files (datafiles, control files, and archived redo log files) and restoring or recovering files from backups. The event marker may be associated with a timestamp associated with the copies of the one or more data blocks (tracking session). Data on the secondary storage system is viewable a volume block data, file system data, and application level data (controls how data is stored and retrieved) file system. Each host machine 204(1-N) saves data to primary storage, SN instances 807 filter and track the saves or writes of each host according to the host-logical-view of where those writes are stored in primary storage. The creation of a virtual view may be specific to a kernel (the Kernel mode is the privileged mode where the process has unrestricted access to system resources like hardware, memory, etc.). Anything related to process management, 10 hardware management, and Memory management requires process to execute in Kernel mode. Tracking session is track data or file within the timestamp or specific time period. Being before the computer structure took the previous snapshot. The reason we have to track the data or the file is because in order to see the change between the data or file. The change can be recover/backup/updated. If a save occurs that is an overwrite of a same write of a previous snapshot the system can compare the new write against the old write and determine if the payload has any compression gain or loss, oris of the same exact length, or has the same checksum value, (see Atluri: Para. 0127, 0128, 0148-0162, 0156-0186, 0201- 0223, 0300-0302 and Fig. 9). This reads on the claim concept of running a file system filter in kernel mode on the compute infrastructure for a tracking session that begins before the compute infrastructure took a previous snapshot of the file set and generated during the tracking session, based on the generated tracking data), 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the incremental backup process within OMS of Bushman in order to have incorporated tracking data and snapshot file grows as changes are made to the source database, as disclosed by Atluri, since both of these mechanisms are directed to a database snapshot always resides on the same server instance as its source database. While database snapshots provide a view of the data in the same state as when the snapshot was created, the size of the snapshot file grows as changes are made to the source database. Database snapshots operate at the data-page level. Before a page of the source database is modified for the first time, the original page is copied from the source database to the snapshot. The snapshot stores the original page, preserving the data records as they existed when the snapshot was created. The same process is repeated for every page that is being modified for the first time. To the user, a database snapshot appears never to change, because read operations on a database snapshot always access the original data pages, regardless of where they reside. To store the copied original pages, the snapshot uses one or more files. Initially, a sparse file is an essentially empty file that contains no user data and has not yet been allocated disk space for user data. As more and more pages are updated in the source database, the size of the file grows. The following figure illustrates the effects of two contrasting update patterns on the size of a snapshot. Update pattern A reflects an environment in which only 30 percent of the original pages are updated during the life of the snapshot. Update pattern B reflects an environment in which 80 percent of the original pages are updated during the life of the snapshot. If the records have changed, then database will create a new entry in the snapshot table for the new state of the record. If there are net-new records in the source dataset, then database will create an initial entry for the record. Database ships with two different strategies for determining if rows have changed in a table. In both cases, database relies on a provided unique key to match rows in your snapshot query to rows in your snapshot table. The timestamp strategy uses an updated at field to determine if a row has changed (tracking data changes). Applications that use change tracking must be able to obtain tracked changes, apply these changes to another data store, and update the source database. Incorporating the teachings of Atluri into Bushman would produce recovery management includes continually copying one or more data blocks that are generated from a computing device, associating at least one event marker with the copies of the one or more data blocks, and allowing access to the copies of the one or more data blocks according to the at least one event marker in order to provide event driven recovery, as disclosed by Atluri, (see Abstract).
However, Bushman and Atluri does not appears to specifically disclose after the end of the session, the file system filter providing the DMS system an incremental difference including with tracking data, corresponding to a creation of bitmap that indicates which data blocks were write accessed during the session. 
In the same field of endeavor, Duprey discloses after the end of the session, the file system filter providing the OMS system an incremental difference including with tracking data corresponding to a creation of bitmap that indicates which data blocks were write accessed during the session (Duprey discloses tracking changes associated with incremental replicating data. An incremental data load is a method of updating the dataset in which only new or modified records are uploaded to the project. If the target record is modified in the incoming data or if there is no target record, the incoming data is written to the project. All write requests to Production Data that has an incremental session associated with it, are tracked (i.e., records of regions on the storage where the change occurred is maintained in the tracking bitmap). Point-in-Time Recovery allows a database administrator to restore or recover a set of data from a backup from a particular time in the past. Accessing Production Data 20, wherein Production Data Copy 22 is typically COFW data made for consistency and indicated along copy path 25, and wherein tracking actions along path 26 will be discussed below. The Production Data 20 is updated by write requests along path 15 in Server, (see Duprey: Col. 4 line 1-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67 and FIG. 1-4). The bitmap given in the writes 1 for the occupied memory unit and O for the unoccupied memory unit. A bitmap is a mapping from one system such as integers to bits. It is also known as bitmap index or a bit array. Data Storage Management/OMS refers to the processes that help make data/Documents storage easier to receive, track, manage and store documents. Data storage management leverages a range of applications to configure and archive storage as well as to report on related activities all within a predetermined set of policies. This reads on the claim concept of after the end of the session, the file system filter providing the DMS system an incremental difference including with tracking data corresponding to a creation of bitmap that indicates which data blocks were write accessed during the session); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the incremental backup process within OMS of Bushman and Atluri in order to have incorporated the creation of bitmap for tracking, as disclosed by Duprey, since both of these mechanisms are directed to incremental backup is a data backup mechanism designed to reduce storage requirements, bandwidth load, and provide the necessary level of data consistency and availability. An incremental backup is a type of backup that copies only data that was changed since the previous backup. Unlike a full back up where all dataset is copied to the backup storage with every backup job, the incremental backup allows you to perform a full back up only once in a while. Every next backup will include only files that were changed since the most recent backup. There are different incremental backup types that are determined by the size of changes that the software adds to the repository at every next incremental backup. In a block-level approach: the backup software performs a more in-depth file analysis and copies only the modified portions of files making it much faster to upload than using a file-level backup. Bitmaps are one method used to track allocated sectors by some file systems. Tracks the pages that have changes written to them according to the redo log. This information is written out in special changed page bitmap files. Incremental backups using by removing the need to scan whole data files to find the changed pages. Changed page tracking is done by a new worker thread that reads and parses log records between checkpoints. The first level O incremental backup scans the entire data file. Subsequent incremental backups use the block change tracking file to scan only the blocks that have been marked as changed since the last backup. An incremental backup can be optimized only when it is based on a parent backup that was made after the start of the oldest bitmap in the block change tracking file. The change tracking file maintains bitmaps that mark changes in the data files between backups. The database performs a bitmap switch before each backup. Automatically manages space in the change tracking file to retain block change data that covers the eight most recent backups. After the maximum of eight bitmaps is reached, the oldest bitmap is overwritten by the bitmap that tracks the current changes. The block change tracking feature for incremental backups improves backup performance by recording changed blocks for each data file. Incorporating the teachings of Duprey into Bushman and Atluri would produce the tracking mechanism is implemented in such a way that it is able to track changes while allowing access to production data by carrying out unique methodology, as disclosed by Duprey, (see Abstract).
However, Bushman, Atluri and Duprey does not appears to specifically disclose comparison of a digital fingerprint of the previous snapshot and the data block, determining whether to transfer the incremental difference corresponding to data blocks from the compute infrastructure to the DMS system for backup of the next snapshot.
In the same field of endeavor, Mutalik discloses comparison of a digital fingerprint of the previous snapshot and the data block, determining whether to transfer the incremental difference corresponding to data blocks from the compute infrastructure to the DMS system for backup of the next snapshot (Mutalik discloses backups are made to guard against corruption or the primary data storage through hardware or software failure or human error. Such a snapshot might be made weekly or hourly, depending on development schedules.  Recovery services 110 guard against catastrophic loss of data if systems providing primary business services fail due to some physical disaster. Primary data is copied 130 to a physically distinct location as frequently as is feasible given other constraints (such as cost). In the event of a disaster the primary site can be reconstructed and data moved back from the safe copy.  This disclosure pertains to computerized methods and apparatus for successive fingerprinting for copy accuracy assurance. For example, given two data objects that represent a digital photograph or image data, taking a data fingerprint may include taking a checksum or binary digest of a portion of each image (between copied or stored versions). The first fingerprint is generated at the first storage optimized pool or snapshot pool and stored in the catalog store. For example, given a SLA that schedules a snapshot operation once every hour, an additional generation of a data object will be created every hour. Once changes to all files are copied to the backup device, a copy on- write snapshot of the backup device is created to capture the point-in-time state of each database file. The bitmap with id 1 will be used for an incremental backup at backup time D2. Once the incremental backup is successful, the bitmap with id 1 will be deleted since the bitmap with id 2 is being used to track subsequent changes to the database file. The synthesized bitmap 3610 can be used to only copy changed data blocks into the existing live clone image, (see Mutalik: Para. 0289-0294, 0298-0310, 0314-031, 0346-0355 and 0381-0383). This reads on the claim concept of comparison of a digital fingerprint of the previous snapshot and the data block, determining whether to transfer the incremental difference corresponding to data blocks from the compute infrastructure to the DMS system for backup of the next snapshot). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the incremental backup process within OMS using bitmap for tracking of Bushman, Atluri and Duprey in order to have incorporated the digital fingerprint of the previous snapshot and the data block, as disclosed by Multalik, since both of these mechanisms are directed to the primary objective of traditional data protection solutions has been data backup and recovery. However, today’s digital world is increasingly complex, meaning IT environments are more dynamic than ever and their needs are anything but traditional. Data is stored as a single piece of information inside a folder, just like you’d organize pieces of paper inside a manila folder. When you need to access that piece of data, your computer needs to know the path to find it. Data stored in files is organized and retrieved using a limited amount of metadata that tells the computer exactly where the file itself is kept. It’s like a library card catalog for data files. Block storage chops data into blocks get it and stores them as separate pieces. Each block of data is given a unique identifier, which allows a storage system to place the smaller pieces of data wherever is most convenient. Object storage, also known as object-based storage, is a flat structure in which files are broken into pieces and spread out among hardware. Data backups are among the most important infrastructure components in any organization because they help guard against data loss. Backups provide a way of restoring deleted files or recovering a file when it is accidentally overwritten. A backup process is applied to critical databases or related line-of-business applications. The process is governed by predefined backup policies that specify how frequently the data is backed up and how many duplicate copies known as replicas  are required, as well as by services level agreements that stipulate how quickly data must be restored. Incremental backup offers an alternative to full backups by backing up only the data that has changed since the last full backup. The drawback is that a full restore takes longer if an incremental-based data backup copy is used for recovery. Differential backup copies data changed since the last full backup. This enables a full restore to occur more quickly by requiring only the last full backup and the last differential backup. For example, if you create a full back up on Monday, the Tuesday backup would, at that point, be similar to an incremental backup. A backup policy should include a schedule of backups. The policies are documented so others can follow them to back up and recover data if the main backup administrator is unavailable. A snapshot backup is a type of backup copy used to create the entire architectural instance/copy of an application, disk or system. It is used in backup processes to restore the system or disk of a particular device at a specific time. A snapshot backup can also be referred to as image backup. In the data domain, a fingerprint represents a “signature”, or fingerprint, of a data column. Incorporating the teachings of Mutalik into Bushman, Atluri and Duprey would produce the blocks of data in the first data sample and the second data sample are compared to determine if they differ to thereby indicate that the data object at the target store differs from the corresponding data object at the source data store, as disclosed by Mutalik, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claim 1. Bushman further discloses wherein determining whether to transfer data blocks from the compute infrastructure to the DMS system comprises, for data blocks in the file set (the system include transfer data block which is has to be determining, the data transfer may be fast with block copies, every block with valid data must be copied, resulting in a relatively long process for large volumes within infrastructure serviced by the DMS system manage set of file or file system (digital infrastructure promoting data sharing and consumption for similarly to other infrastructures). This read on the claim of concept determining whether to transfer data blocks from the compute infrastructure to the DMS system comprises, for data blocks in the file set, (see Para. 0058 and 0119). DMS is the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner and backup using a disk image backup technique. Migration of computer information which is process of selecting, preparing, extracting, transforming data, the system include one or more snapshot a system at a particular point in time and backup restore system. Migration of commuter information, it from one computer storage system to another compute infrastructure serviced. The basic unit for memory storage the number of blocks per set is determined by the layout of the cache (e.g. direct mapped, set-associative, or fully associative), a unique identifier for a group of data. Because different regions of memory may be mapped into a block, the tag is used to differentiate between them a bit of information that indicates whether the data in a block is valid (1) or not (O). (Incremental backup) one in which successive copies of the data contain only the portion that has changed since the preceding backup copy was made. The most basic form of incremental backup consists of identifying, recording and thus, preserving only those files that have changed since the last backup, (see Bushman: Para. 0059, 0082, 0083, 0084, 0089, 0091, 0092, 0106, 0116 and FIG. 10-13);
determining from the tracking data whether the data block was write accessed during the session (the circular magnetic paths on a magnetic disk that serve as a guide for writing and reading data which is the system include tracking data such as for write assessed Change data capture and change tracking can be enabled on the same database, no special considerations are required Change tracking is based on committed transactions. This read on the claim of concept determining from the tracking data whether the data block was write accessed, (see Para. 0041, 0053 and 0056). The order of the changes is based on transaction arrangement commit time. The system include read accesses and write accesses. The system include tracking which is follow incremental backup because includes the changes in the data stored on the target volume after the given point in time (during the session). This read on the claim of concept during the session, see Bushman: Para. 0058, 0063, 0082, 0083, 0084, 0089, 0128, 0132, 0133, 0134 and FIG. 10-13); 
if the data block was not write accessed according to the tracking data, then not transferring the data block from the compute infrastructure to the OMS system (The system include read accesses and write accesses within public block accesses private block accesses and passed through the block device filter which is tracking data not transferring or not arrangement for private block accesses (Permissioned networks place restrictions on who is allowed to participate in the network and in what transactions not write accessed), (see Para. 0109, 0110 and 0111). Migration of computer information which is process of selecting, preparing, extracting, transforming data, the system include one or more snapshot a system at a particular point in time and backup restore system. DMS system manage set of file or file system (digital infrastructure promoting data sharing and consumption for similarly to other infrastructures migration within file system). The reason is using incremental backup system because consists of identifying, recording and preserving only those files that have changed since the last backup. This read on the claim of concept if the data block was not write accessed according to the tracking data, then not transferring, see Para. 0058, 0059, 0060 and 0067). If no change (not write accessed) to the data or block which is no need to update or transferring it from one computer storage system to another (migration data), see Bushman: Para. 0042, 0043, 0045, 0058, 0059, 0082, 0083, 0084, 0089, 0107, 0113, 0128, 0132, 0133, 0134 and FIG. 10-13); 
Regarding dependent claim(s) 3, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claim 1. Bushman further discloses wherein determining whether to transfer data blocks from the compute infrastructure to the DMS system comprises, for data blocks in the file set: determining from the tracking data whether the data block was write accessed during the session; and if the data block was write accessed according to the tracking data, then (the system include transfer data block which is has to be determining, the data transfer may be fast with block copies, every block with valid data must be copied, resulting in a relatively long process for large volumes within infrastructure serviced by the DMS system mange set of file or file system (digital infrastructure promoting data sharing and consumption for similarly to other infrastructures) migration data. DMS is the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner and backup using a disk image backup technique. Migration of computer information which is process of selecting, preparing, extracting, transforming data, the system include one or more snapshot a system at a particular point in time and backup restore system. Migration of commuter information, it from one computer storage system to another compute infrastructure serviced. The basic unit for memory storage the number of blocks per set is determined by the layout of the cache (e.g. direct mapped, set-associative, or fully associative), a unique identifier for a group of data. Because different regions of memory may be mapped into a block, the tag is used to differentiate between them. A bit of information that indicates whether the data in a block is valid (1) or not (O). (Incremental backup) one in which successive copies of the data contain only the portion that has changed since the preceding backup copy was made. This read on the claim of concept determining whether to transfer data blocks from the compute infrastructure to the DMS system comprises, for data blocks in the file set, see Para. 0058, 0059, 0060 and 0061). The most basic form of incremental backup consists of identifying, recording and thus, preserving only those files that have changed since the last backup. The circular magnetic paths on a magnetic disk that serve as a guide for writing and reading data which is the system include tracking data such as for write assessed change data capture and change tracking can be enabled on the same database, no special considerations are required change tracking is based on committed transactions. This read on the claim concept of determining from the tracking data whether the data block was write accessed during the session; and if the data block was write accessed according to the tracking data, (see Para. 0053, 0056, 0083, 0107 and 0115). The order of the changes is based on transaction and arrangement commit time. The system include read accesses and write accesses, see Bushman: Para. 0058, 0059, 0063, 0082, 0083, 0084, 0089, 0091, 0092, 0128, 0132, 0133, 0134 and FIG. 1-13); 
transferring a digital fingerprint of the previous snapshot of the data block to the compute infrastructure (the system include transfer data block which is has to be determining, the data transfer may be fast with block copies, every block with valid data must be copied, resulting in a relatively long process for large volumes within infrastructure serviced by the DMS system manage set of file or file system (digital infrastructure promoting data sharing and consumption for similarly to other infrastructures) migration. The system include A hash function provides a small digital fingerprint from any kind of data input, identifies the original data for all practical purposes previous snapshot of the data block. This read on the claim concept of transferring a digital fingerprint of the previous snapshot of the data block, (see Para. 0097 and 0098). Examples of checkpoint information include a most recently applied image file (e.g., point in time, such as base image or incremental backup image), progress within the current image file, time stamps including data and time, bytes within the current image applied so far, and total bytes within the current image, see Bushman: Para. 0042, 0059, 0063, 0082, 0083, 0084, 0089, 0091, 0092, 0097, 0098 and FIG. 1-13); 
causing the compute infrastructure to calculate a digital fingerprint of the data block and to determine whether the digital fingerprints of the data block and of the previous snapshot of the data block are the same (the system include Backup systems and methods have been proposed for maintaining snapshots of information on a computer or a computer system at any given time/compute infrastructure and a hash function provides a small digital fingerprint from any kind of data input, identifies the original data for all practical purposes of previous snapshot of the data block which is a hash function that can be used to map data to calculate a digital fingerprint such as a computer file identifies the original data for all practical purposes. This read on determine whether the digital fingerprints of the data block and of the previous snapshot of the data block are the same, see Bushman: Para. 0063, 0082, 0083, 0084, 0089, 0091, 0092, 0097, 0098, 0128 and FIG. 1-13);
If the digital fingerprints are not the same, then transferring the data block from the compute infrastructure to the OMS system but, if the digital fingerprints are the same, then not transferring the data block (The basic unit for memory storage the number of blocks per set is determined by the layout of the cache (e.g. direct mapped, set-associative, or fully associative), a unique identifier for a group of data. Because different regions of memory may be mapped into a block, the tag is used to differentiate between them. A bit of information that indicates whether the data in a block is valid (1) or not (O). (Incremental backup) one in which successive copies of the data contain only the portion that has changed since the preceding backup copy was made. The most basic form of incremental backup consists of identifying, recording and thus, preserving only those files that have changed since the last backup which will not transfer if the data block digital fingerprints are same but if data block digital fingerprints are not same then transfer it. The system include Backup systems and methods have been proposed for maintaining snapshots of information on a computer or a computer system at any given time compute infrastructure and a hash function provides a small digital fingerprint from any kind of data input, identifies the original data for all practical purposes previous snapshot of the data block which is a hash function that can be used to map data and calculate a digital fingerprint such as a computer file identifies the original data for all practical purposes. The DMS system manage set of file or file system (digital infrastructure promoting data sharing and consumption for similarly to other infrastructures) migration, see Bushman: Para. 0082, 0083, 0084, 0089, 0091, 0092, 0097, 0098, 0128, 0132, 0133, 0134 and FIG. 1-13); 
Regarding dependent claim(s) 4, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claim 1. Bushman further discloses wherein determining whether to transfer data blocks from the compute infrastructure to the DMS system comprises, for data blocks in the file set (the system include transfer data block which is has to be determining, the data transfer may be fast with block copies, every block with valid data must be copied, resulting in a relatively long process for large volumes within infrastructure serviced by the DMS system manage set of file or file system (digital infrastructure promoting data sharing and consumption for similarly to other infrastructures). This read on the claim concept of determining whether to transfer data blocks from the compute infrastructure to the DMS system comprises, for data blocks in the file set, (see Para. 0057, 0058, 0060, 0064). DMS is the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner backup using a disk image backup technique. Migration of computer information which is process of selecting, preparing, extracting, transforming data, the system include one or more snapshot a system at a particular point in time and backup/restore system. Migration of commuter information, it from one computer storage system to another/compute infrastructure serviced. The basic unit for memory storage the number of blocks per set is determined by the layout of the cache (e.g. direct mapped, set-associative, or fully associative) a unique identifier for a group of data. Because different regions of memory may be mapped into a block, the tag is used to differentiate between them. A bit of information that indicates whether the data in a block is valid (1) or not (O). (Incremental backup) one in which successive copies of the data contain only the portion that has changed since the preceding backup copy was made. The most basic form of incremental backup consists of identifying, recording and thus, preserving only those files that have changed since the last backup, see Bushman: Para. 0082, 0083, 0084, 0089, 0091, 0092, 0106, 0116, 0128, 0133, 0134 and FIG. 1-13);  
determining from the tracking data whether the data block was write accessed during the session (the circular magnetic paths on a magnetic disk that serve as a guide for writing and reading data which is the system include tracking data such as for write assessed change data capture and change tracking can be enabled on the same database, no special considerations are required/ Change tracking is based on committed transactions. The order of the changes is based on transaction and arrangement commit time. The system include read accesses and write accesses. Perform incremental backup, it writes to a file the physical address of each block that is changed. Ram can look the block change tracking file and backup only those blocks refer there. This read on the claim concept of the tracking data whether the data block was write accessed during the session, (see Bushman: Para. 0059, 0063, 0082, 0083, 0084, 0089, 0091, 0092, 0128, 0132, 0133, 0134 and FIG. 1-13);
If the data block was write accessed according to the tracking data, then transferring the data block from the compute infrastructure to the OMS system (the system include transfer data block which is has to be determining, the data transfer may be fast with block copies, every block with valid data must be copied, resulting in a relatively long process for large volumes within infrastructure serviced by the DMS system mange set of file or file system (digital infrastructure promoting data sharing and consumption for similarly to other infrastructures) migration. DMS the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner backup using a disk image backup technique. Migration of computer information which is process of selecting, preparing, extracting, transforming data, the system include one or more snapshot a system at a particular point in time and backup and restore system. Migration of commuter information, it from one computer storage system to another compute infrastructure serviced. The basic unit for memory storage the number of blocks per set is determined by the layout of the cache (e.g. direct mapped, set-associative, or fully associative), a unique identifier for a group of data. Because different regions of memory may be mapped into a block, the tag is used to differentiate between them. A bit of information that indicates whether the data in a block is valid (1) or not (0). (Incremental backup) one in which successive copies of the data contain only the portion that has changed since the preceding backup copy was made. The most basic form of incremental backup consists of identifying, recording and thus, preserving only those files that have changed since the last backup. The circular magnetic paths on a magnetic disk that serve as a guide for writing and reading data which is the system include tracking data such as for write assessed/ Change data capture and change tracking can be enabled on the same database, no special considerations are required change tracking is based on committed transactions. The order of the changes is based on transaction and arrangement commit time. The system include read accesses and write accesses, (see Bushman: Para. 0035, 0059, 0063, 0082, 0083, 0084, 0089, 0091, 0092, 0106, 0116, 0128, 0132, 0133, 0134 and FIG. 1-13).
Regarding dependent claim(s) 10, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claim 1. Bushman further discloses wherein the file system filter maintains list of sessions (the system include the volume boot record and the block device filter to prevent undesired accesses to the block media. A list of the changed blocks is available and used to determine which blocks are to be saved in the incremental image file. This list makes it possible for such periodic incremental backups to be efficient with both time and storage space. Providing an effective backup and restore strategy that is flexible in maintaining multiple backup states and can perform a restore process while the backup process is underway and reduce a downtime when both a backup computer and a restore computer, (see Bushman: Para. 0043, 0106, 0112 and 0115). 
Regarding dependent claim(s) 11, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claim 1. Bushman further discloses wherein the file system filter is automatically called by a file system when the file system makes a write access during the session (the system include the volume boot record and the block device filter to prevent undesired accesses to the block media. A list of the changed blocks is available and is used to determine which blocks are to be saved in the incremental image file. This list makes it possible for such periodic incremental backups to be efficient with both time and storage space. This is basic for system to be automatically to be update the change data or block to written during the session process and backup, (see Bushman: Para. 0063, 0082, 0083, 0084, 0089, 0091, 0092, 0106-0116, 0128, 0132, 0133, 0134 and FIG. 1-13). 
Regarding dependent claim(s) 16, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claim 1. Bushman further discloses wherein, after the end of the session, the file system filter provides the OMS agent with the tracking data (the system include the volume boot record and the block device filter to prevent undesired accesses to the block media. Agents are threads within the database manager that are used to service application requests. Agents are run as threads on all platforms. A block device filter, the public block accesses may be blocked, or may be passed on as public block accesses. Similarly, private block accesses may be blocked, or may be passed on as private block accesses and backup systems to actively track the blocks which change between backups, such that the creation of incremental backups. As a file at the end of the small file structure. Of course, the special boot identifier may be different sizes and at different locations as long as the private block access knows where to find it within the DMS agent. DMS the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner and backup using a disk image backup technique. Migration of computer information which is process of selecting, preparing, extracting, transforming data, the system include one or more snapshot system at a particular point in time and backup and restore system, which is the system include file system filter and filter out data according to rules defined by user or system agent, provides migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system, (see Bushman: Para. 0035, 0059, 0063, 0082, 0083, 0084, 0089, 0101, 0128, 0132, 0133, 0134 and FIG. 1-13). 
Regarding dependent claim(s) 17, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claim 1. Bushman further discloses wherein the DMS agent runs in user mode on the compute infrastructure (the system include transfer data block which is has to be determining, the data transfer may be fast with block copies, every block with valid data must be copied, resulting in a relatively long process for large volumes within infrastructure serviced by the DMS system manage set of file or file system (digital infrastructure promoting data sharing and consumption for similarly to other infrastructures) migration. Agents are threads within the database manager that are used to service application requests and application file runs on user mode. Agents are run as threads on all platforms. Migration of computer information which is process of selecting, preparing, extracting, transforming data, the system include one or more snapshot a system at a particular point in time and backup/restore system, which is the system include file system filter and filter out data according to rules defined by user or system (agent), provides migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of   the destination volume becomes inaccessible to a standard file system within user mode and kernel mode, (see Bushman: Para. 0082, 0083, 0084, 0089-0101, 0106, 0116, 0128, 0132, 0133, 0134 and FIG. 1-13). 
Regarding dependent claim(s) 18, (drawn method): claims 18 is method claims respectively that corresponds to the method of claims 1. Therefore, claims 18 is rejected for at least the same reasons as the method of claims 1. 
Regarding dependent claim(s) 19, (drawn method): claims 19 is method claims respectively that corresponds to the method of claims 3. Therefore, claims 19 is rejected for at least the same reasons as the method of claims 3.  
Claims 5 and 6 are rejected under 35 U.S.C 103 as being anticipated Bushman (US 2013/0238559 A1, hereinafter Bushman), in view of Atluri et al. (US 2009/0313503 A1, hereinafter Atluri), in view of Duprey et al. (US 7,702,670 B1, hereinafter Duprey), in view of Mutalik et al. (US 2015/0143063 A1, hereinafter Mutalik) and in view of Beardsley (US 5,497,483, hereinafter Beardsley).
Regarding dependent claim(s) 5, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claims 1. However, the combination of Bushman, Atluri, Duprey and Mutalik do not appear to specifically disclose wherein the tracking data comprises a bitmap of bits, each bit representing one of the data blocks and indicating whether that data block was write accessed during the session.
In the same field of endeavor, Beardsley discloses wherein the tracking data comprises a bitmap of bits, each bit representing one of the data blocks and indicating whether that data block was write accessed during the session (the system include transferring backup copies of designated multitrack datasets which are stored in a plurality of storage subsystems to a host system via data channel during concurrent execution of an application and bitmap. Bitmaps are one method used to track allocated sectors by some file systems which is comprises (each bit representing one of the data blocks). This read on the claim concept of the tracking data comprises a bitmap of bits, each bit representing one of the data blocks, (see Col. 8 line 55-67). Transfer track indicating bit map, a determination is made during the read/write portion of a track transfer operation, a relatively time insensitive portion of the track transfer, so that no additional processing need be added during time critical areas of the transfer block bitmap to track all the write accessed. This read on the claim concept of data block was write accessed during the session, (see Beardsley: Para. Col. 8 line 1-67, Col. 9 line 1-45, Col. 10 line 1-67, Col. 11 line 1-15, Col. 12 line 1-17 and FIG. 5-9).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman, Atluri, Duprey and Mutalik in order to have incorporated datasets to be copied has been identified and mapped in a bit map, as disclosed by Beardsley, into the migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman since both of these are directed to Bitmaps can be created at any time, on any node and Bitmaps begin recording writes immediately. Bitmap data can be retrieved via block-query. Bitmap management transactions allow to create full backups and Issue a number of incremental backups across multiple drives. By incorporating the teachings of Beardsley into Bushman, Atluri, Duprey and Mutalik would produce transferring backup copies of designated multi-track datasets which are stored in a plurality of storage subsystems to a host system via data channel during concurrent execution of an application, as disclosed by Beardsley, (see Abstract). 
Regarding dependent claim(s) 6, the combination of Bushman, Atluri, Duprey, Mutalik and Beardsley discloses the method as in claims 5. However, the combination of Bushman, Atluri, Duprey, and Mutalik do not appear to specifically disclose wherein a size of the data block represented by each bit is configurable. 
In the same field of endeavor, Beardsley discloses wherein a size of the data block represented by each bit is configurable (file storage where the data is managed on the file level, data is stored in data blocks which is the Block Storage the unique ability to create volumes that essentially act as hard drives makes block storage useful for a wide range of applications. This read on the claim concept of a size of the data block represented by each bit is configurable, (see Col. 10 line 20-29). Virtualization software vendors such as VMware use block storage as file systems for the guest operating systems packaged inside virtual machine disk images. A block contiguous set of bits or bytes (size of the data split into evenly sized blocks of data) that forms an identifiable unit of data, Beardsley: Para. Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 8 line 1-67, Col. 9 line 1-45, Col. 10 line 1-67, Col. 11 line 1-15, Col. 12 line 1-17 and FIG. 5-9).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman, Atluri, Duprey and Mutalik in order to have incorporated datasets to be copied has been identified and mapped in a bit map, as disclosed by Beardsley, into the migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman since both of these are directed to Bitmaps can be created at any time, on any node and Bitmaps begin recording writes immediately. Bitmap data can be retrieved via block-query. Bitmap management transactions allow to create full backups and Issue a number of incremental backups across multiple drives. By incorporating the teachings of Beardsley into Bushman, Atluri, Duprey and Mutalik would produce transferring backup copies of designated multi-track datasets which are stored in a plurality of storage subsystems to a host system via data channel during concurrent execution of an application, as disclosed by Beardsley, (see Abstract).  
 Claims 7, 8 and 9 are rejected under 35 U.S.C 103 as being anticipated Bushman (US 2013/0238559 A1, hereinafter Bushman), in view of Atluri et al. (US 2009/0313503 A1, hereinafter Atluri), in view of Duprey et al. (US 7,702,670 B1, hereinafter Duprey), in view of Mutalik et al. (US 2015/0143063 A1, hereinafter Mutalik) in view of Beardsley (US 5,497,483, hereinafter Beardsley) and in view of Dornemann et al. (US 2016/0147607 A1, hereinafter Dornemann). 
Regarding dependent claim(s) 7, the combination of Bushman, Atluri, Duprey, Mutalik and Beardsley discloses the method as in claims 5. However, the combination of Bushman, Atluri, Duprey, Mutalik and Beardsley do not appear to specifically disclose wherein, during the session, the bitmap is stored in kernel space memory. 
In the same field of endeavor, Dornemann discloses wherein, during the session, the bitmap is stored in kernel space memory (Kernel a computer program at the core of a computer's operating system with complete control over everything in the system and responsibility for deciding at an time which of the many running programs should be allocated to the processor or processors which Is every system has kernel. Monolithic kernel base operating system/Linux is a monolithic kernel. This read on the claim concept of during the session, the bitmap is stored in kernel space memory, (see Para. 0064). Means that all of these services that are going on all the drivers or the staff handling memory all occur inside one program that occupies one memory space to store bitmap application. The VM may include a virtual hard disk file and a change block bitmap file and Linux operating systems, see Dornemann: Para. 0064, 0276-0285). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman, Atluri, Duprey, Mutalik and Beardsley in order to have incorporated bitmap is stored in kernel space memory, as disclosed by Dornemann, since both of these are directed to Bitmaps, File and directory content is stored in blocks, and the allocation status of each block is stored in a block bitmap. Every block group has a bitmap for its blocks. The starting location of the bitmap is given in the group descriptor, and it is allocated at least one block. Kernel space is strictly reserved for running a privileged operating system kernel, kernel extensions, and most device drivers. In contrast, user space is the memory area where application software and some drivers execute. By incorporating the teachings of Dornemann into Bushman, Atluri, Duprey, Mutalik and Beardsley would produce storage manager to begin a backup of the VM and gathering data for use in performance of an incremental backup of the VM based on the change block bitmap file in response to the received instruction, where the incremental backup comprises the data. The block change bitmap file, an indication of what sector or groups of sectors in the virtual hard disk correspond with the given write operation, as disclosed by Dornemann, (see Abstract). 
Regarding dependent claim(s) 8, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claims 1. However, the combination of Bushman, Atluri, Duprey and Mutalik do not appear to specifically disclose wherein the tracking data comprises a linked list. 
In the same field of endeavor, Dornemann discloses wherein the tracking data comprises a linked list (A linked list is a series of nodes where each node has a value and a pointer to the next node in the list. list is comprising of two items, the data and a reference to the next node/linked list is a sequence data structure which is data tracking, {see Para. 0289 and 0290). This read on the claim concept of the tracking data comprises a linked list. The connects of elements called nodes through links, (see Dornemann: Para. 0131, 0134, 0141, 0162, 0266, 0272 and 0273).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman, Atluri, Duprey, Mutalik and Beardsley in order to have incorporated bitmap is stored in kernel space memory, as disclosed by Dornemann, since both of these are directed to Bitmaps, File and directory content is stored in blocks, and the allocation status of each block is stored in a block bitmap. Every block group has a bitmap for its blocks. The starting location of the bitmap is given in the group descriptor, and it is allocated at least one block. Kernel space is strictly reserved for running a privileged operating system kernel, kernel extensions, and most device drivers. In contrast, user space is the memory area where application software and some drivers execute. By incorporating the teachings of Dornemann into Bushman, Atluri, Duprey, Mutalik and Beardsley would produce storage manager to begin a backup of the VM and gathering data for use in performance of an incremental backup of the VM based on the change block bitmap file in response to the received instruction, where the incremental backup comprises the data. The block change bitmap file, an indication of what sector or groups of sectors in the virtual hard disk correspond with the given write operation, as disclosed by Dornemann, (see Abstract).  
Regarding dependent claim(s) 9, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claims 1. However, the combination of Bushman, Atluri, Duprey and Mutalik do not appear to specifically disclose wherein the tracking data comprises a listing of files in the group of files, and a bitmap of bits for each of said files, each bit representing one of the data blocks in said file and indicating whether that data block was write accessed during the session. 
In the same field of endeavor, Dornemann discloses wherein the tracking data comprises a listing of files in the group of files, and a bitmap of bits for each of said files, each bit representing one of the data blocks in said file and indicating whether that data block was write accessed during the session (Data is stored by specifying a target or destination storage device or group of storage devices which is file in the group of files, (see Para. 0216). A linked list is a series of nodes where each node has a value and a pointer to the next node in the list. List is comprising of two items, the data and a reference to the next node/linked list is a sequence data structure which data tracking, which connects elements, is called nodes, through links. Backup operations using a change block bitmap file within bits. May include a change block bitmap file that includes a unique bit entry associated with each extent which is bit representing one of the data blocks (for all each files). May locate the bit entry in the change block bitmap file by changing the bit entry from a logical Oto a logical 1. This read on the claim concept of a bitmap of bits for each of said files, each bit representing one of the data blocks in said file and indicating. Receives a write operation from the VM that indicates that a first sector of the virtual hard disk file is modified. This read on the claim concept of that data block was write accessed during the session, see Dornemann: Para. 0065, 0072, 0073, 0131, 0215, 0292, 0299, 0302, 0303, 0308, 0310, 0313 and 0314). 
Claims 12-15 and 20 are rejected under 35 U.S.C 103 as being anticipated Bushman (US 2013/0238559 A1, hereinafter Bushman), in view of Atluri et al. (US 2009/0313503 A1, hereinafter Atluri), in view of Duprey et al. (US 7,702,670 B1, hereinafter Duprey), in view of Mutalik et al. (US 2015/0143063 A1, hereinafter Mutalik) and in view of Shaull (US 2016/0306709 A1, hereinafter Shaull).
Regarding dependent claim(s) 12, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claims 1. However, the combination of Bushman, Atluri, Duprey and Mutalik do not appear to specifically disclose wherein the DMS system comprises a DMS cluster of peer DMS nodes, a distributed data store implemented across the peer DMS nodes, and a DMS agent installed on the compute infrastructure; the previous snapshot is stored in the distributed data store the DMS agent determines whether to transfer data blocks from the compute infrastructure to the DMS system for backup of the next snapshot; jobs to transfer data blocks from the compute infrastructure to the distributed data store are posted to a job queue accessible by the peer OMS nodes; and the peer DMS nodes autonomously fetch and execute jobs from the job queue. 
In the same field of endeavor, Shaull discloses the DMS system comprises a DMS cluster of peer DMS nodes (Document Management Systems (DMS) management domain the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner which is the system include manage and track electronic documents/images. A distributed database system configured in accordance with an example embodiment includes a plurality of interconnected database nodes, also referred to as nodes that collectively form a database. The optimizer can utilize indexes, clusters, and table relationships to avoid expensive full table scans and to utilize portions of the database. This read on the claim concept of cluster of peer DMS nodes, (see Para. 0039, 0043 and 0047). The nodes comprising the distributed database system are peer nodes that can communicate directly and securely with each other to coordinate ongoing database operations, see Shaull: Para. 0025-0053 and FIG. 1-9);
distributed data store implemented across the peer DMS nodes, and a DMS agent installed on the compute infrastructure (Document Management Systems (DMS) management domain the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner which is the system include manage and track electronic documents/images. A distributed database system configured in accordance with an example embodiment includes a plurality of interconnected database nodes, also referred to as nodes that collectively form a database which is a distributed data store implemented and the nodes comprising the distributed database system are peer nodes that can communicate directly and securely with each other to coordinate ongoing database operations, see Para. 0055, 0072, 0078, 0079 and 0080). Sharing and consumption similarly to other (infrastructures) distributed database system. The system includes the protocol utilized between agents/management agents (DMS agent), (see Shaull: Para. 0031, 0035, 0036, 0053, 0061, 0100, 0115 and FIG. 1-9); 
The previous snapshot is stored in the distributed data store (a snapshot manager module can be configured to automatically declare a snapshot after each transaction commits within a distributed database system storage which is store, see Shaull: Para. 0025, 0054, 0059, 0060, 0061, 0080, 0087, 0100, 0115 and FIG. 1-9);
The DMS agent determines whether to transfer data blocks from the compute infrastructure to the DMS system for backup of the next snapshot (Agent is an executable that moves the snapshot (for snapshot replication and transactional replication) and the transactions held in the distribution database tables for transactional replication to the destination tables at the Subscriber which is DMS agent determines/management agents to transfer data blocks within Sharing and consumption similarly to other (infrastructures) Document Management Systems (DMS) management domain the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner which is the system include manage and track electronic documents/images to backup for next snapshot, see Shaull: Para. 0025, 0032, 0035, 0037, 0059, 0060, 0061, 0080, 0087, 0100 and FIG. 1-9); 
jobs to transfer data blocks from the compute infrastructure to the distributed data store are posted to a job queue accessible by the peer DMS nodes (the sequence queue (both ends are use one for adding new sequence and one for removing them) of events that occur when money is moved between bank accounts represented by tables and data in a database to transfer data blocks to be moved/transfer to a memory device, such as the memory, allowing for faster access. Sharing and consumption similarly to other (infrastructures) distributed database system. The nodes comprising the distributed database system are peer nodes that can communicate directly and securely with each other to coordinate ongoing database operations. The system included Document Management Systems (DMS) management domain the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner which is the system include manage and track electronic documents/images. Memory could require a linked list of all memory blocks, which is update after a block is either requested or returned, see Shaull: Para. 0044, 0056, 0059, 0060, 0061, 0080, 0087, 0095, 0100 and FIG. 1-9); 
the peer DMS nodes autonomously fetch and execute jobs from the job queue (the sequence queue (both ends are use one for adding new sequence and one for removing them) of events that occur when money is moved between bank accounts represented by tables and data in a database to transfer data blocks to be moved and transfer to a memory device, such as the memory, allowing for faster access. The storage medium may have a sequence of instructions stored thereon that define a computer program that may be executed by the processor (execute jobs from the job queue). The nodes comprising the distributed database system are peer nodes that can communicate directly and securely with each other to coordinate ongoing database operations (DMS) management domain the use of a computer system/database system can be configured to automatically/autonomously (System around a critical point is a node if the following conditions are satisfied), see Shaull: Para. 0025, 0035, 0059, 0060, 0061, 0080, 0087, 0095, 0099, 0100 and FIG. 1-9); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman, Atluri, Duprey and Mutalik in order to have incorporated the DMS system comprises a DMS cluster of peer DMS nodes, a distributed data store implemented across the peer DMS nodes, and a DMS agent installed on the compute infrastructure, as disclosed by Shaull, since both of these are directed to around a critical point is a node if the following conditions are satisfied/autonomously. In network communications, a block is a fixed-size unit of data that is transferred together. Agent is an executable that moves the snapshot (for snapshot replication and transactional replication) and the transactions held in the distribution database tables (for transactional replication) to the destination tables at the Subscribers. Data sharing and consumption similarly to other infrastructures, it is a structure needed for the operation of a society as well as the services. Automates and simplifies document handling, It gives you an effortless way to handle your day to day documents with the least of physical involvement. Queue a collection of entities that are maintained in a sequence and can be modified by the addition of entities at one end of the sequence and removal from the other end of the sequence. Each peer acts both as a client and a server for imparting database services. The peers share their resource with other peers and co-ordinate their activities. By incorporating the teachings of Shaull into Bushman, Atluri, Duprey and Mutalik would produce Database Administrators generally establish which backup schemes to utilize based on the frequency of the backup procedures, disk space and server workloads. The periods of time between full backup procedures can include performing a number of incremental or differential backups on a regular schedule to ensure data integrity for backup and restore purposes, as disclosed by Shaull, (see Abstract).
Regarding dependent claim(s) 13, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claims 12. However, the combination of Bushman, Atluri, Duprey and Mutalik do not appear to specifically disclose wherein the DMS agent starts the session and/or stops the session. 
In the same field of endeavor, Shaull discloses wherein the DMS agent starts the session and/or stops the session (includes agent nodes that are configured to manage database configurations, and are executed on computer systems that will host database resources. Thus, and in accordance with an embodiment, the execution of an agent node is a provisioning step that both makes the host computer available to run database nodes, and makes the host computer visible to distributed database system which is starts the session and/or stops the session within The system included Document Management Systems (DMS) management domain the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner which is the system include manage and track electronic documents/images. The system includes the protocol utilized between agent's management agents (DMS agent). For a given management domain, an agent node running on each of the host computers is responsible for starting and stopping a database, monitoring those nodes and the host computer's resources, and performing other host local tasks, see Shaull: Para. 0025, 0059, 0060, 0061, 0080, 0087, 0095, 0115 and FIG. 1-9); 
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman, Atluri, Duprey and Mutalik in order to have incorporated the DMS system comprises a DMS cluster of peer DMS nodes, a distributed data store implemented across the peer DMS nodes, and a DMS agent installed on the compute infrastructure, as disclosed by Shaull, since both of these are directed to around a critical point is a node if the following conditions are satisfied/autonomously. In network communications, a block is a fixed-size unit of data that is transferred together. Agent is an executable that moves the snapshot (for snapshot replication and transactional replication) and the transactions held in the distribution database tables (for transactional replication) to the destination tables at the Subscribers. Data sharing and consumption similarly to other infrastructures, it is a structure needed for the operation of a society as well as the services. Automates and simplifies document handling, It gives you an effortless way to handle your day to day documents with the least of physical involvement. Queue a collection of entities that are maintained in a sequence and can be modified by the addition of entities at one end of the sequence and removal from the other end of the sequence. Each peer acts both as a client and a server for imparting database services. The peers share their resource with other peers and co-ordinate their activities. By incorporating the teachings of Shaull into Bushman, Atluri, Duprey and Mutalik would produce Database Administrators generally establish which backup schemes to utilize based on the frequency of the backup procedures, disk space and server workloads. The periods of time between full backup procedures can include performing a number of incremental or differential backups on a regular schedule to ensure data integrity for backup and restore purposes, as disclosed by Shaull, (see Abstract).
Regarding dependent claim(s) 14, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claims 12. However, the combination of Bushman, Atluri, Duprey and Mutalik do not appear to specifically disclose wherein the DMS agent instructs the compute infrastructure to take the next snapshot of the file set and then stops the session.
	In the same field of endeavor, Shaull discloses wherein the DMS agent instructs the compute infrastructure to take the next snapshot of the file set and then stops the session (includes agent nodes that are configured to manage database configurations, and are executed on computer systems that will host database resources. Thus, and in accordance with an embodiment, the execution of an agent node is a provisioning step that both makes the host computer available to run database nodes, and makes the host computer visible to distributed database system which is starts the session and/or stops the session within, the system included Document Management Systems (DMS) management domain the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner which is the system include manage and track electronic documents/images. The system includes the protocol utilized between agents management (DMS agent). For a given management domain, an agent node running on each of the host computers is responsible for starting and stopping a database, monitoring those nodes and the host computer's resources, and performing other host local tasks. To instructs, Agent is an executable that moves the snapshot (for snapshot replication and transactional replication) and the transactions held in the distribution database tables (for transactional replication) to the destination tables at the Subscriber which is DMS agent determines to management agents to transfer data blocks within Sharing and consumption similarly to other (infrastructures). Store data in contiguous and noncontiguous data structures within a file system and set file of the storage, see
Shaull: Para. 0025, 0035, 0059, 0060, 0061, 0080, 0087, 0095, 0115 and FIG. 1-9); 
	Regarding dependent claim(s) 15, the combination of Bushman, Atluri, Duprey and Mutalik discloses the method as in claims 12. However, the combination of Bushman, Atluri, Duprey and Mutalik do not appear to specifically disclose wherein the DMS agent starts the session and then instruct the compute infrastructure to take the previous snapshot of the file set. 
	In the same field of endeavor, Shaull discloses wherein the DMS agent starts the session and then instructs the compute infrastructure to take the previous snapshot of the file set (includes agent nodes that are configured to manage database configurations, and are executed on computer systems that will host database resources. Thus, and in accordance with an embodiment, the execution of an agent node is a provisioning step that both makes the host computer available to run database nodes, and makes the host computer visible to distributed database system which is starts the session and/or stops the session. The system included Document Management Systems (DMS) management domain the use of a computer system and software to store, manage and track electronic documents and electronic images of paper based information captured through the use of a document scanner which is the system include manage and track electronic documents/images. The system includes the protocol utilized between agents management (DMS agent). For a given management domain, an agent node running on each of the host computers is responsible for starting and stopping a database, monitoring those nodes and the host computer's resources, and performing other host local tasks. To instructs, Agent is an executable that moves the snapshot (for snapshot replication and transactional replication) and the transactions held in the distribution database tables (for transactional replication) to the destination tables at the Subscriber which is DMS agent determines to management agents to transfer data blocks within Sharing and consumption similarly to other (infrastructures). Store data in contiguous and noncontiguous data structures within a file system or set file of the storage, see
Shaull: Para. 0025, 0035, 0059, 0060, 0061, 0080, 0087, 0095-0115 and FIG. 1-9); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify migration of computer data includes modifying a volume boot record of a destination volume to a first state in which at least a portion of the destination volume becomes inaccessible to a standard file system. Sets of files that are stored on various forms of computer media. The locations of the blocks of data, on the media that contain the files' data, are stored in special data of Bushman, Atluri, Duprey and Mutalik in order to have incorporated the DMS system comprises a DMS cluster of peer DMS nodes, a distributed data store implemented across the peer DMS nodes, and a DMS agent installed on the compute infrastructure, as disclosed by Shaull, since both of these are directed to around a critical point is a node if the following conditions are satisfied/autonomously. In network communications, a block is a fixed-size unit of data that is transferred together. Agent is an executable that moves the snapshot (for snapshot replication and transactional replication) and the transactions held in the distribution database tables (for transactional replication) to the destination tables at the Subscribers. Data sharing and consumption similarly to other infrastructures, it is a structure needed for the operation of a society as well as the services. Automates and simplifies document handling, It gives you an effortless way to handle your day to day documents with the least of physical involvement. Queue a collection of entities that are maintained in a sequence and can be modified by the addition of entities at one end of the sequence and removal from the other end of the sequence. Each peer acts both as a client and a server for imparting database services. The peers share their resource with other peers and co-ordinate their activities. By incorporating the teachings of Shaull into Bushman, Atluri, Duprey and Mutalik would produce Database Administrators generally establish which backup schemes to utilize based on the frequency of the backup procedures, disk space and server workloads. The periods of time between full backup procedures can include performing a number of incremental or differential backups on a regular schedule to ensure data integrity for backup and restore purposes, as disclosed by Shaull, (see Abstract). 
Regarding dependent claim 20, (drawn method): claim 20 is method claims respectively that corresponds to the method of claims 12. Therefore, claim 20 is rejected for at least the same reasons as the method of claims 12. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                   

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164